PER CURIAM.
Appellant appeals from a denial of his Motion to Vacate and Set Aside Judgment and Sentence by the trial court. Appellant urges as his point on appeal that he was deprived of his constitutional right to counsel by the trial court’s appointment of a single attorney to jointly represent the appellant and a co-defendant.
The record shows that appellant entered a plea of guilty to the charge of robbery and there was no trial. In a recent opinion Williams v. State of Florida, 214 So.2d 29, filed September 4, 1967, we affirmed a decision of the lower court based on a similar set of facts. Based upon that authority, we therefore affirm the decision of the trial court in this case.
Affirmed.
LILES, C. J., and ALLEN and HOB-SON, JJ., concur.